DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Howard Levy (Reg. No 55,378) on 2/26/2021.

The application has been amended as follows:
Claim 13. (Currently amended) A method of fabricating a middle-of-line (MOL) structure comprising a device region and a resistive memory (RM) region, the method comprising:
forming lower source/drain (S/D) metallization interleaved with gate elements in the device region; recessing interlayer dielectric (ILD) in the device region and RM region; disposing an RM resistor over the recessed ILD in the RM region; P201807592US01Page 2 of 6Application Serial No: 16/366,309 In Reply to Office Action dated November 24, 2020 recessing the lower S/D metallization in the device region; forming a dielectric cap over the recessed lower S/D metallization and the recessed ILD in the device 
Claim 14. (Currently amended) The method according to claim 13, wherein the disposing of the RM resistor over the recessed ILD in the RM region comprises: depositing an RM resistor over the recessed ILD in the device and RM region; and removing the RM resistor from the device region.
Claim 15. (Currently amended)  The method according to claim 13, wherein the forming of the dielectric cap in the device and RM region is executed such that a height of the dielectric cap in the device region is equal to a combined height of the dielectric cap and the RM resistor in the RM region.
Claim 16. (Currently amended)  The method according to claim 13 further comprising disposing contact ILD over the dielectric cap in the device and RM region.

Allowable Subject Matter

Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
as recited in claim 13.

Song et al (US 2015/0235948 A1) discloses formation of the via by filling the first opening and the second opening with a conductive material. The conductive material is deposited on the first stacked contact and on the gate contact to form the via. This electrically couples the first active contact and the dummy gate by joining the first stacked contact and the gate contact with the via. In another configuration, the via 2000 electrically couples the first active contact 220 and the dummy gate 210 by landing on both the first stacked contact 1310 and the dummy gate 210 without the gate contact 810 (Fig [20], Para [0066]).

However, Song fails to disclose would not have rendered obvious the above-quoted features recited in claim 13.

Claims 14-20 are allowed as those inherit the allowable subject matter from clam 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898